



exhibit 10.5










CHANGE IN CONTROL SEVERANCE AGREEMENT
 
FOR EXECUTIVE OFFICERS AND CERTAIN NEW KEY EMPLOYEES
 
This Severance Agreement (this “Agreement”) is made as of           , 20   by
and between Herc Holdings Inc., a Delaware corporation, and any successor to the
business and/or assets of the Company that assumes this Agreement (the
“Company”), and             (“Executive”).
 
RECITALS
 
WHEREAS the Compensation Committee of the Board of Directors of the Company (the
“Board”) has approved this severance agreement to provide Executive with certain
benefits upon certain terminations of employment;
 
NOW THEREFORE, the parties hereto agree as follows:
 
1. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect through December 31, 20 ; provided, that the term of this
Agreement shall automatically be extended for one additional year beyond 20 (and
successive one year periods thereafter), unless, not later than September 30, 20
(for the additional year ending on December 31, 20 ) or September 30 of each
year thereafter (for each subsequent extension), the Company shall have given
notice that it does not wish to extend this Agreement for an additional year, in
which event this Agreement shall continue to be effective until the end of its
then remaining term; provided, however, that, notwithstanding any such notice by
the Company not to extend, if a Change in Control (as defined in Section 2
below) shall have occurred during the original or any extended term of this
Agreement, this Agreement shall continue in effect for a period of twenty-four
months beyond such Change in Control. Notwithstanding the foregoing, this
Agreement shall terminate if Executive ceases to be an employee of the Company
and its subsidiaries for any reason prior to a Change in Control which, for
these purposes, shall include cessation of such employment as a result of the
sale or other disposition of the division, subsidiary or other business unit by
which Executive is employed.
 
2. Change in Control. No benefits shall be payable hereunder unless there shall
have been a Change in Control of the Company. For purposes of this Agreement, a
“Change in Control” shall mean the first to occur of any of the following after
the date of this Agreement:
 
(A) the acquisition by any person, entity or “group” (as defined in Section
13(d) of the Securities Exchange Act of 1934, as amended), other than any such
acquisition by the Company, any of its subsidiaries, any employee benefit plan
of the Company or any of its subsidiaries, or any of the Investors (as defined
below), of 50% or more of the combined voting power of the Company’s then
outstanding voting securities;
 
(B) within any 24-month period, the Incumbent Directors (as defined below) shall
cease to constitute at least a majority of the Board or the board of directors
of any successor to the Company, provided that any director elected to the
Board, or nominated for election, by a majority of the Incumbent Directors then
still in office shall be deemed to be an Incumbent Director for purposes of this
clause (B); or
 
(C) the merger or consolidation of the Company as a result of which persons who
were owners of the voting securities of the Company immediately prior to such
merger or consolidation, or any of the Investors, do not, immediately
thereafter, own, directly or indirectly, more than 50% of the combined voting
power entitled to vote generally in the election of directors of the merged or
consolidated company;
 
(D) the approval by the Company’s shareholders of the liquidation or dissolution
of the Company other than a liquidation of the Company into any subsidiary of
the Company or a liquidation a result of which persons who were stockholders of
the Company immediately prior to such liquidation, or any or all of the
Investors, own, directly or indirectly, more than 50% of the combined voting
power entitled to vote generally in the election of directors of the entity that
holds substantially all of the assets of the Company following such event; and
 
(E) the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or


1

--------------------------------------------------------------------------------





more persons or entities that are not, immediately prior to such sale, transfer
or other disposition, affiliates of the Company.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
if the Company files for bankruptcy, liquidation or reorganization under the
United States Bankruptcy Code.
 
For purposes of the foregoing definition, the following terms shall have the
following meanings:
 
“Incumbent Director” means the persons who were members of the Board as of the
date of this Agreement; provided, that a director elected, or nominated for
election, to the Board in connection with a proxy contest after the date of this
Agreement shall not be considered an Incumbent Director.
 
“Investors” means collectively (i) the Initial Investors, (ii) TC Group L.L.C.
(which operates under the trade name The Carlyle Group), (iii) Clayton, Dubilier
& Rice, Inc., (iv) Merrill Lynch Global Partners, Inc., (v) any affiliate of any
of the foregoing, including any investment fund or vehicle managed, sponsored or
advised by any of the foregoing, (vi) any successor in interest to any of the
foregoing.
 
“Initial Investors” means, collectively, the Carlyle Investors, the CDR
Investors and the Merrill Lynch Investors.
 
“Carlyle Investors” means, collectively, (i) Carlyle Partners IV, L.P., (ii) CEP
II Participations S.àr.l., (iii) CP IV Co-investment, L.P., and (iv) CEP II U.S.
Investments, L.P.
 
“CDR Investors” means, collectively, (i) Clayton, Dubilier & Rice Fund VII,
L.P., (ii) CDR CCMG Co-Investor L.P., and (iii) CD&R Parallel Fund VII, L.P.
 
“Merrill Lynch Investors” means, collectively, (i) ML Global Private Equity
Fund, L.P., (ii) Merrill Lynch Ventures L.P. 2001, (iii) CMC-Hertz Partners,
L.P., and (iv) ML Hertz Co-Investor, L.P.
 
3. Termination Following Change In Control. If a Change in Control shall have
occurred, Executive shall be entitled to the benefits provided in Section 4(iv)
upon the subsequent termination of Executive’s employment with the Company and
its subsidiaries during the two year period following such Change in Control
(the “Protected Period”) unless such termination is (A) a result of Executive’s
death, Retirement or Disability (except as provided in Section 3(i) below), (B)
by Executive without Good Reason (as defined in Section 3(iii) below), or (C) by
the Company or any of its subsidiaries for Cause (as defined in Section 3(ii)
below). In addition, Executive shall be entitled to the compensation provided
for in Section 4(iv) hereof (and without regard to Section 4(vii) hereof)
payable only upon the occurrence of an event constituting a Section 409A Change
in Control (as if his termination had occurred after the Section 409A Change in
Control) if, after an agreement has been signed which, if consummated, would
result in a Section 409A Change in Control, (x) Executive is terminated without
Cause by the Company and its subsidiaries prior to the Section 409A Change in
Control, and (y) such termination was at the instigation or request of the party
to the agreement evidencing the transaction that will result in the Section 409A
Change in Control or otherwise occurs in connection with the anticipated Section
409A Change in Control. “Section 409A Change in Control” means any event
described in Section 2 of this Agreement if such event also is a “change in
control event” within the meaning of the regulations under Section
409A(a)(2)(A)(v) of the Code determined in accordance with the uniform
methodology and procedures adopted by the Company.
 
(i) Disability; Retirement. For purposes of this Agreement, “Disability” shall
mean permanent and total disability as such term is defined under Section
22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”), without
regard to whether Executive is subject to the Code. Any question as to the
existence of Executive’s Disability upon which Executive and the Company cannot
agree shall be determined by a qualified independent physician selected by
Executive (or, if Executive is unable to make such selection, such selection
shall be made by any adult member of Executive’s immediate family or Executive’s
legal representative), and approved by the Company, said approval not to be
unreasonably withheld. The determination of such physician made in writing to
the Company and to Executive shall be final and conclusive for all purposes of
this Agreement. For purposes of this Agreement, “Retirement” and corollary terms
shall mean Executive’s voluntary termination of employment with the Company
under any of the Company’s retirement plans that occurs prior to delivery of a
Notice of Termination pursuant to Section 3(iv) below; provided, that
notwithstanding the foregoing, no Retirement that occurs after any other
termination of employment shall adversely affect, interfere with or otherwise
impair in any way Executive’s right to receive the payments and benefits to
which he is entitled on account of a termination without Cause or with Good
Reason. Accordingly, and for the avoidance of doubt, if Executive provides a
Notice of Termination for Good Reason,


2

--------------------------------------------------------------------------------





and otherwise satisfies the conditions for Good Reason pursuant to this
Agreement, and also Retires, such Retirement shall not adversely affect,
interfere with or otherwise impair in any way his right to receive payments and
benefits hereunder. Conversely, if Executive terminates his employment on
account of Retirement and at such time is not (x) terminating his employment for
Good Reason pursuant to this Agreement or (y) being terminated by the Company
without Cause pursuant to this Agreement, he shall not be entitled to the
payments and benefits provided in this Agreement.
 
(ii) Cause. For purposes of this Agreement, “Cause” shall mean (i) willful and
continued failure to perform substantially the Executive’s material duties with
the Company (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness) after a written demand for
substantial performance specifying the manner in which the Executive has not
performed such duties is delivered by the Chief Executive Officer of the Company
to the Executive, (ii) engaging in willful and serious misconduct that is
injurious to the Company or any of its subsidiaries, (iii) one or more acts of
fraud or personal dishonesty resulting in or intended to result in personal
enrichment at the expense of the Company or any of its subsidiaries, (iv)
substantial abusive use of alcohol, drugs or similar substances that, in the
sole judgment of the Company, impairs the Executive’s job performance, (v)
material violation of any material Company policy that results in material harm
to the Company or any of its subsidiaries or (vi) indictment for or conviction
of a felony or of any crime (whether or not a felony) involving moral turpitude.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the Incumbent Directors of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
to Executive and an opportunity for Executive, together with Executive’s
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, Executive was guilty of conduct set forth above in this Section
3(ii) and specifying the particulars thereof in detail.
 
(iii) Good Reason. Executive shall be entitled to terminate employment with Good
Reason. For the purpose of this Agreement, “Good Reason” shall mean the
occurrence, without Executive’s express written consent, of any of the following
circumstances during the Protected Period unless, in the case of Sections
3(iii)(A), (E), or (F), such circumstances are fully corrected prior to the date
specified as the Date of Termination (as defined in Section 3(v)) in the Notice
of Termination (as defined in Section 3(iv)) given in respect thereof:
 
(A) the assignment to Executive of any duties or responsibilities not comparable
to Executive’s position (as it existed immediately prior to the Change in
Control) and that results in a substantial diminution or material adverse change
in such duties or responsibilities from those in effect immediately prior to the
Change in Control other than a change in title or reporting relationships;
 
(B) a reduction by the Company or any of its subsidiaries in Executive’s annual
base salary as in effect on the date hereof or as the same may be increased from
time to time;
 
(C) the relocation of Executive’s place of business to a location more than
fifty miles from Executive’s principal place of employment immediately preceding
the Change in Control that materially increases Executive’s commute compared to
Executive’s commute as in effect immediately prior to the Change in Control;
 
(D) a reduction by the Company or any of its subsidiaries in Executive’s annual
bonus opportunity as in effect on the date hereof or as the same may be
increased from time to time;
 
(E) the failure by the Company or any of its subsidiaries to continue
Executive’s participation in any long-term incentive compensation plan on a
level comparable to other senior executives;
 
(F) except as required by law, a reduction by the Company or any of its
subsidiaries of 5% or more in the aggregate benefits provided by Executive
(excluding changes to such benefits that occur in the ordinary course, are of
general application, and increase co-payments, deductibles or premiums which
must be paid by Executive) as those enjoyed by Executive under the employee
benefit and welfare plans of the Company and its subsidiaries, including,
without limitation, the pension, life insurance, medical, dental, health and
accident, retiree medical, disability, deferred compensation and savings plans,
in which Executive was participating at the time of the Change in Control;
 
(G) the failure of the Company to obtain an agreement from any successor to
assume and agree to perform this Agreement, as contemplated in Section 6 hereof;
or


3

--------------------------------------------------------------------------------





 
(H) any purported termination of Executive’s employment by the Company or its
subsidiaries which is not effected pursuant to a Notice of Termination
satisfying the requirements of Section 3(iv) below (and, if applicable, the
requirements of Section 3(ii) above); for purposes of this Agreement, no such
purported termination shall be effective.
 
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason hereunder.
Executive must provide the Notice of Termination not later than 180 days
following the date he or she had actual knowledge of the event constituting Good
Reason.
 
(iv) Notice of Termination. Any purported termination of Executive’s employment
by the Company and its subsidiaries or by Executive shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 7 hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail (other than
with respect to a Good Reason termination pursuant to Section 3(iii)(H)) the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.
 
(v) Date of Termination. “Date of Termination” shall mean (A) if Executive’s
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that Executive shall not have returned to the full-time
performance of Executive’s duties during such 30 day period), and (B) if
Executive’s employment is terminated pursuant to Section 3(ii) or (iii) above or
for any reason (other than Disability), the date specified in the Notice of
Termination (which, in the case of a termination pursuant to Section 3(ii) above
shall not be less than 30 days, and in the case of a termination pursuant to
Section 3(iii) above shall not be less than 30 nor more than 60 days,
respectively, from the date such Notice of Termination is given); provided,
that, if within 30 days after any Notice of Termination is given the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the grounds for termination, the Date of Termination shall be
the date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award or by a final judgment,
order or decree of a court of competent jurisdiction (which is not appealable or
the time for appeal therefrom having expired and no appeal having been
perfected); provided, further, that the Date of Termination shall be extended by
a notice of dispute only if such notice is given in good faith and the party
giving such notice pursues the resolution of such dispute with reasonable
diligence. Notwithstanding the pendency of any such dispute, the Company and its
subsidiaries will continue to pay Executive’s full compensation in effect when
the notice giving rise to the dispute was given (including, but not limited to,
base salary and bonus) and continue Executive as a participant in all incentive
compensation, benefit and insurance plans in which Executive was participating
when the notice giving rise to the dispute was given, until the dispute is
finally resolved in accordance with this Section 3(v). Amounts paid under this
Section 3(v) are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this
Agreement. In the event that the Company is terminating Executive the Company
may, if it so chooses, pay Executive the base salary which he would have
received in lieu of waiting for the expiration of any notice period otherwise
required hereby and bar Executive from any of the Company’s premises, offices or
properties, subject to any rights set forth herein for Executive to contest such
termination.
 
4. Compensation upon Termination or During Disability. Upon termination of
Executive’s employment or during a period of Disability, in either case, during
the Protected Period, Executive shall be entitled to the following benefits:
 
(i) During any period that Executive fails to perform Executive’s full-time
duties with the Company and its subsidiaries as a result of the Disability,
Executive shall continue to receive an amount equal to Executive’s base salary
at the rate in effect at the commencement of any such period, and Bonus (as
defined in Section 4(iv)(B)), through the Date of Termination for Disability;
provided, that if any such period of Disability ends during the Protected
Period, Executive shall have the right to resume active employment with the
Company immediately following the end of such period of Disability, unless,
prior to the end of such period of Disability, the Company has terminated
Executive’s employment. Thereafter, Executive’s benefits shall be determined in
accordance with the employee benefit programs of the Company and its
subsidiaries then in effect.
 
(ii) If Executive’s employment is terminated by the Company or any of its
subsidiaries for Cause or by Executive without Good Reason (excluding death,
Disability or Retirement) the Company (or one of its subsidiaries, if
applicable) shall pay through the Date of Termination Executive’s full base
salary at the rate in effect at the time Notice of Termination is given and
shall pay any amounts otherwise payable to Executive on or immediately prior to
the Date of Termination pursuant to any other compensation plans, programs or
employment agreements then in effect, and the Company shall have no further
obligations to Executive under this Agreement.


4

--------------------------------------------------------------------------------





 
(iii) If Executive’s employment is terminated by reason of Executive’s death or
Retirement, Executive’s benefits shall be determined in accordance with the
retirement and other benefit programs of the Company and its subsidiaries then
in effect, except as otherwise provided in Section 3(i).
 
(iv) If Executive’s employment by the Company and its subsidiaries is terminated
(other than for death or Disability) by (a) the Company and its subsidiaries
other than for Cause or (b) Executive with Good Reason, then, the Company (or
one of its subsidiaries, if applicable) shall pay, in accordance with the
Company’s normal payroll procedures, any unpaid portion of Executive’s full base
salary, at the rate in effect at the time of the Change in Control (the “Base
Salary”), calculated through the Date of Termination, and subject to Executive
executing, delivering and not revoking the Release of Claims attached to this
Agreement as Exhibit A (the “Release”) within 60 days following the Separation
from Service Date (as defined in Section 4(vii)) (the “Release Period”) and
provided that such Release is effective and binding and non-revocable by the end
of the Release Period, Executive shall be entitled to the benefits provided
below:
 
(A) The Company (or one of its subsidiaries, if applicable) shall pay a
pro-rated annual bonus at target level calculated through the Date of
Termination, no later than the last day of the Release Period, plus all other
amounts to which Executive is entitled under any compensation plan of the
Company applicable to Executive, at the time such payments are due (provided,
however, if the Release Period crosses over two calendar years, any payments
made under this Section 4(iv)(A) shall be made no earlier than January 1st of
the second calendar year).
 
(B) The Company shall pay Executive, not later than 10 days following the date
on which the Release has become effective and irrevocable (provided, however, if
the Release Period crosses over two calendar years, payment shall be made within
10 days following the later of such date or January 1st of the second calendar
year), as severance pay to Executive, a severance payment equal to times the sum
of (i) Executive’s Base Salary, and (ii) Bonus. For purposes of this Agreement,
the “Bonus” shall mean the average annual cash bonus paid (or awarded, if
different) in respect of each of the three prior bonus years (exclusive of any
special or prorated bonuses). If Executive has less than three years of bonus
history, “Bonus” shall mean the target bonus of the year of termination.
 
(C) The Company shall credit the Executive with an additional years of age and
an additional “Years of Service” for all purposes under The Hertz Corporation
Supplemental Executive Retirement Plan (“SERP II”) (the length of such
additional years of service, the “Severance Period”) with the benefit under the
SERP II to be provided at the time or times set forth under the terms of SERP II
without regard to Section 4(vii), and the averaging period over which “Final
Average Earnings” (as defined in SERP II) is determined shall include the
Severance Period (and, for this purpose, the payment made pursuant to Section
4(iv)(B) shall be deemed to be compensation earned ratably over the Severance
Period); provided that, if Executive does not at the Date of Termination have at
least five “Vesting Years of Service” under the “Retirement Plan” (as these
terms are used or defined in SERP II), the following additional provisions shall
apply to Executive: (1) Executive shall, notwithstanding the second paragraph of
Section 3.2 of SERP II, be fully vested in his benefit under SERP II (as
increased pursuant to this Section 4(ii)); (2) if Executive’s actual years of
service plus the years of service credited pursuant to this Section 4(iv)(C)
equal less than five, then, notwithstanding Section 1.10 of SERP II, the
averaging period over which Final Average Earnings shall be determined shall be
the period of such actual and credited service; (3) Executive’s benefit under
SERP II and this Agreement shall be reduced applying the reduction factors set
forth in the SERP II to reflect the timing of payment of such benefit; and (4)
such benefit shall be paid at the same time as the payment set forth in Section
4(iv)(B) is paid.
 
(D) From the Date of Termination, until the earlier of (i) the last day of the
Severance Period or (ii) the date upon which Executive becomes eligible to
participate in plans of another employer (such period, the “Benefit Continuation
Period”), the Company will continue Executive’s participation and coverage in
all the Company’s life, medical, dental plans and other welfare benefit plans
(but excluding the Company’s disability plans) (“Insurance Benefits”); provided
that if any other Company plan, arrangement or agreement provides for
continuation of Insurance Benefits, then Executive shall receive such coverage
under such other plan, arrangement or agreement, and if the period of such
coverage is shorter than the Benefit Continuation Period, then Executive shall
receive pursuant to this Section 4(iv)(D), such coverage for the remainder of
the Benefit Continuation Period.
 


5

--------------------------------------------------------------------------------





(E) The Company shall provide to Executive outplacement services or executive
recruiting services provided by a professional outplacement provider or
executive recruiter at a cost to the Company of not more than 10% of Executive’s
Base Salary (not to exceed $25,000) to be provided within the period ending no
later than the end of the year following the year in which the Date of
Termination occurs.
 
(v) To the extent outstanding following a Change in Control, Executive’s stock
options and other equity awards shall be governed by the terms of the equity
incentive plans and award agreements under which such stock options and other
equity awards were awarded.
 
(vi) The Company shall also pay to Executive, no less frequently than monthly,
all legal fees and expenses reasonably incurred by Executive in connection with
this Agreement (including all such fees and expenses, if any, incurred in
contesting or disputing the nature of any such termination for purposes of this
Agreement or in seeking to obtain or enforce any right or benefit provided by
this Agreement); provided, that if a determination is made by the arbitrator
selected under Section 12 hereof that Executive has failed to prevail on at
least one material claim, the Company shall not be liable to pay such legal fees
or expenses otherwise provided for thereunder and the Company shall be entitled
to recover from Executive any such amounts so paid (either directly or, except
as would violate the requirements of Section 409A of the Code, by setoff against
any amounts then owed Executive by the Company). Notwithstanding the penultimate
sentence of Section 8, no reimbursement pursuant to this Section 4(vi) shall be
paid later than the last day of the 10th calendar year following the calendar
year in which the applicable statute of limitations for breach of contract
claims expires or, if later, the last day of the calendar year following the
calendar year in which there is a settlement or other final and nonappealable
resolution of the related contest or dispute.
 
(vii) Notwithstanding the foregoing provisions of this Section 4, if, as of the
Separation from Service Date, Executive is a Specified Employee, then, except to
the extent that this Agreement does not provide for a “deferral of compensation”
within the meaning of Section 409A of the Code, the following shall apply:
 
1) No payments shall be made and no benefits shall be provided to Executive, in
each case, during the period beginning on the Separation from Service Date and
ending on the six-month anniversary of such date or, if earlier, the date of
Executive’s death.
 
2) On the first business day of the first month following the month in which
occurs the six-month anniversary of the Separation from Service Date or, if
earlier, Executive’s death, the Company shall make a one-time, lump-sum cash
payment to the Executive in an amount equal to the sum of (x) the amounts
otherwise payable to the Executive under this Agreement during the period
described in Section 4(vii)1) above and (y) the amount of interest on the
foregoing at the applicable federal rate for instruments of less than one year.
 
For purposes of this Agreement, “Separation from Service Date” shall mean the
date of the Executive’s “separation from service” within the meaning of Section
409A(a)(2)(i)(A) of the Code and determined in accordance with the default rules
under regulations promulgated under Section 409A of the Code. “Specified
Employee” shall mean a “specified employee” within the meaning of Section
409A(a)(2)(B)(1) of the Code, as determined in accordance with the uniform
methodology and procedures adopted by the Company and then in effect.
 
5. Adjustment in Payments
 
(i) In the event that any payment or benefit received or to be received by
Executive pursuant to the terms of this Agreement (the “Contract Payments”) or
in connection with Executive’s termination of employment or contingent upon a
Change in Control of the Company pursuant to any plan or arrangement or other
agreement with the Company (or any affiliate) (“Other Payments” and, together
with the Contract Payments, the “Payments”) would be subject to the excise tax
(the “Excise Tax”) imposed by Section 4999 of the Code, as determined as
provided below, and provided, that if Executive’s Payment is, when calculated on
a net-after-tax basis (taking into account the Excise Tax as well as other
applicable federal, state and local income taxes), less than 100% of the
net-after tax amount (taking into account applicable federal, state and local
income taxes) of the Payment which could be paid to Executive under Section 280G
of the Code without causing the imposition of the Excise Tax, then the Payment
shall be limited to the largest amount payable without resulting in the
imposition of any Excise Tax (such amount, the “Capped Amount”).
 
(ii) For purposes of determining the Capped Amount, whether any of the Payments
will be subject to the Excise Tax and the amounts of such Excise Tax, (1) the
total amount of the Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of


6

--------------------------------------------------------------------------------





the Code shall be treated as subject to the Excise Tax, except to the extent
that, in the opinion of independent tax counsel selected by the Company’s
independent auditors and reasonably acceptable to Executive (“Tax Counsel”), a
Payment (in whole or in part) does not constitute a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code, or such “excess parachute
payments” (in whole or in part) are not subject to the Excise Tax, (2) the
amount of the Payments that shall be treated as subject to the Excise Tax shall
be equal to the lesser of (A) the total amount of the Payments or (B) the amount
of “excess parachute payments” within the meaning of Section 280G(b)(1) of the
Code (after applying clause (1) hereof), and (3) the value of any noncash
benefits or any deferred payment or benefit shall be determined by Tax Counsel
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
For purposes of determining the amounts compared in the proviso of Section 5(i)
above, Executive shall be deemed to pay federal income tax at the highest
marginal rates of federal income taxation applicable to individuals in the
calendar year in which the Payment is to be made and state and local income
taxes at the highest effective rates of taxation applicable to individuals as
are in effect in the state and locality of Executive’s residence in the calendar
year in which the Payment is to be made, net of the maximum reduction in federal
income taxes that can be obtained from deduction of such state and local taxes,
taking into account any limitations applicable to individuals subject to federal
income tax at the highest marginal rates.
 
(iii) If the Tax Counsel determines that any Excise Tax is payable by Executive
and that the criteria for reducing the Payments to the Capped Amount (as
described in Section 5(i) above) is met, then the Company shall reduce the
Payments by the amount which, based on the Tax Counsel’s determination and
calculations, would provide Executive with the Capped Amount, and pay to
Executive such reduced Payments; provided that the Company shall first reduce
the severance payment under Section 4(iv)(B) and shall next reduce the benefits
described in Section 4(iv)(C). If the Tax Counsel determines that no Excise Tax
is payable by Executive, it shall, at the same time as it makes such
determination, furnish Executive with an opinion that he has substantial
authority not to report any Excise Tax on his/her federal, state, local income
or other tax return.
 
6. Successors; Binding Agreement.
 
(i) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company is
required to perform it. Failure of the Company to obtain such assumption and
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle Executive to compensation from the Company in
the same amount and on the same terms as Executive would be entitled hereunder
if Executive had terminated Executive’s employment with Good Reason following a
Change in Control, except that for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the Date of
Termination.
 
(ii) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amount would still be payable to Executive hereunder if Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there is no such designee, to Executive’s
estate.
 
7. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid (or its international
equivalent)
 
if to the Company to:
 
Herc Holdings Inc.
27500 Riverview Center Blvd.
Bonita Springs, Florida 34134
Attention: Senior Vice President, Chief Human Resource Officer
With a separate duplicate copy of such notice to be provided to the General
Counsel of the Company
 
if to the Executive, to the to the Executive at his or her most recent address
as shown on the books and records of the Company or any subsidiary of the
Company employing the Executive.
 
8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any conditions or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar


7

--------------------------------------------------------------------------------





provisions or conditions at the same or at any prior or subsequent time. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the internal laws of the State of New Jersey, without regard to
its conflict of law provisions. This Agreement is intended to satisfy the
requirements of Section 409A of the Code with respect to amounts subject thereto
and shall be interpreted and construed and shall be performed by the parties
consistent with such intent, and the Company shall have no right to accelerate
any payment or the provision of any benefits under this Agreement or to make or
provide any such payment or benefits if such payment or provision of such
benefits would, as a result, be subject to tax under Section 409A of the Code.
All references to sections of the Code shall be deemed also to refer to any
successor provisions to such sections and the applicable regulations and
guidance thereunder. Any payments provided for hereunder shall be paid net of
any applicable withholding required under federal, state, local or other
applicable law. Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to Executive pursuant to any provisions of this Agreement
or pursuant to any plan or arrangement of the Company covered by this Agreement
shall be paid later than the last day of the calendar year following the
calendar year in which the related expense was incurred, and no such
reimbursement during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year, except, in each case, to the extent
that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code. The obligations of
the Company under Sections 4 and 5 shall survive the expiration of the term of
this Agreement.
 
9. Other Arrangements. The severance benefits under this Agreement are not
additive or cumulative to severance or termination benefits that Executive might
also be entitled to receive under the terms of a written employment agreement, a
severance agreement or any other arrangement with the Company. As a condition of
the Company entering into this Agreement, Executive expressly agrees that this
Agreement supersedes all prior agreements, and sets forth the entire severance
benefit to which he or she is entitled while this Agreement remains in effect.
The provisions of this Agreement may provide for payments to Executive under
certain compensation or bonus plans under circumstances where such plans would
not provide for payment thereof. It is the specific intention of the Company
that the provisions of this Agreement shall supersede any provisions to the
contrary in such plans, to the extent permitted by applicable law, and such
plans shall be deemed to have been amended to correspond with this Agreement
without further action by the Company or the Board.
 
10. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
12. Arbitration; Indemnification.
 
(i) In the event of any dispute under the provisions of this Agreement, other
than a dispute in which the primary relief sought is an equitable remedy such as
an injunction, the parties shall have the dispute, controversy or claim settled
by arbitration in Park Ridge, New Jersey (or such other location as may be
mutually agreed upon by the Company and the Executive) in accordance with the
National Rules for the Resolution of Employment Disputes then in effect of the
American Arbitration Association, before a single arbitrator selected by
agreement of the parties (or, in the absence of such agreement, appointed by the
American Arbitration Association). Any award entered by the arbitrator shall be
final, binding and nonappealable and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent jurisdiction.
This arbitration provision shall be specifically enforceable. The arbitrator
shall have no authority to modify any provision of this Agreement or to award a
remedy for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of this Agreement. Fees of the American Arbitration
Association and the arbitrator and any expenses relating to the conduct of the
arbitration (including the Company’s and Executive’s reasonable attorneys’ fees
and expenses) shall be paid in accordance with Section 4(vi).
 
(ii) Following any termination of employment of Executive (other than a
termination by the Company for Cause), the Company shall indemnify and hold
harmless Executive to the fullest extent permitted under the Company’s by-laws
(as in effect prior to the Change in Control) and applicable law for any claims,
costs and expenses arising out of or in connection with Executive’s employment
with the Company (without regard to when such claim is asserted or issue is
raised, so long as it relates to conduct or events that occurred while Executive
was employed with the Company) and shall, for a period of not less than six
years following a Change in Control, maintain directors’ and officers’ liability
insurance coverage for the benefit of Executive which provides him with
coverage, if any, no less favorable than that in effect prior to the Change in
Control; provided, that if the Company maintains directors’ and officers’
liability insurance coverage for other current or former officers or directors
of the Company following such six-year period, Executive shall also be provided
with such insurance coverage.
 






8

--------------------------------------------------------------------------------





13. Confidentiality, Covenant Not to Compete and Not to Solicit.
 
(i) Nondisclosure of Confidential Information. At no time during the term of
Executive’s employment or at any time following the Executive’s Date of
Termination, shall Executive, without the prior written consent of the Company,
use, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity any Confidential Information pertaining
to the business of the Company or any of its affiliates, except (i) while
employed by the Company, in the business of and for the benefit of the Company,
or (ii) when required to do so by a court of competent jurisdiction, by any
governmental agency having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order Executive to divulge, disclose or
make accessible such information. For purposes of this Section 13, “Confidential
Information” shall mean any trade secret or other non-public information
concerning the financial data, strategic business plans, product development (or
other proprietary product data), customer lists, marketing plans and other
non-public, proprietary and confidential information of the Company or its
affiliates, that, in any case, is not otherwise available to the public (other
than by Executive’s breach of the terms hereof) or known to persons in the
industry generally.
 
(ii) Non Competition. During the term of Executive’s employment and during the
12 month period immediately following the date of any termination of Executive’s
employment with the Company, Executive shall not directly or indirectly become
associated, as an owner, partner, shareholder (other than as a holder of not in
excess of 5% of the outstanding voting shares of any publicly traded company),
director, officer, manager, employee, agent, consultant or otherwise, with any
partnership, corporation or other entity that competes with the car or equipment
rental business, and for the customer base, of the Company or any of its
subsidiaries. This Section 13(ii) shall not be deemed to restrict Executive’s
association with any enterprise that conducts unrelated business or that has
material operations outside of the geographic area that encompasses the
Company’s customer base (or where the Company had plans at the Date of
Termination to enter) for so long as the Executive’s role whether direct or
indirect (e.g., supervisory), is solely with respect to such unrelated business
or other geographic area (as the case may be).
 
(iii) Non Solicitation. During the term of Executive’s employment and during the
12 month period immediately following the date of any termination of Executive’s
employment with the Company, Executive shall not directly or indirectly employ
or seek to employ, or solicit or contact or cause others to solicit or contact
with a view to engage or employ, any person who is or was a managerial level
employee of the Company at the time of the Executive’s Date of Termination or at
any time during the twelve-month period preceding such date. This Section
13(iii) shall not be deemed to be violated solely by (a) placing an
advertisement or other general solicitation or (b) serving as a reference.
 
(iv) Reasonableness. If any provision of this Section 13 shall ever be deemed to
exceed the time, scope or geographic limitations permitted by applicable laws,
then such provisions shall be reformed to the maximum time, scope or geographic
limitations, as the case may be, permitted by applicable laws. Because
Executive’s services are unique and because Executive has had access to
Confidential Information, the parties hereto agree that money damages will be an
inadequate remedy for any breach of this Agreement. In the event of a breach or
threatened breach of this Agreement, the Company or its successors or assigns
may, in addition to other rights and remedies existing in their favor, stop
making any additional payments hereunder to Executive and apply to any court of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce, or prevent any violations of, the provisions hereof (without
the posting of a bond or other security).
 
14. Amendment and Waiver. The Company may amend this Agreement at any time and
from time to time; provided that any amendment that is adverse to the Executive
shall be effective only with respect to a Change in Control that occurs one year
or more following the date of such amendment. The provisions of this Agreement
may be waived only with the prior written consent of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement or any provision hereof.
 
15. Entire Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. This Agreement
constitutes the entire understanding between the parties with respect to
Executive’s severance pay in the event of a termination of Executive’s
employment with the Company, superseding all negotiations, prior discussions and
preliminary agreements, written or oral, concerning said severance pay;
provided, that any payments or benefits provided in respect of severance, or
indemnification for loss of employment, pursuant to any severance, employment or
similar agreement between the Company or any of its subsidiaries and Executive,
or as required by applicable law outside the United States, shall reduce any
payments or benefits provided pursuant to this Agreement, except that the
payments or benefits provided pursuant to this Agreement shall not be reduced
below zero. Notwithstanding any provision of this Agreement: (i) Executive shall
not be required to mitigate the amount of any payment provided by this Agreement
by seeking other employment or otherwise, nor (except as provided for in Section
4(iv)(D) above) shall the amount of any payment or benefit provided by this
Agreement be reduced by any


9

--------------------------------------------------------------------------------





compensation earned by Executive as the result of employment by another employer
or by retirement benefits received after the Date of Termination or otherwise,
and (ii) except as otherwise provided in this Agreement, the obligations of the
Company to make payments to Executive and to make the arrangements provided for
herein are absolute and unconditional and may not be reduced by any
circumstances, including without limitation any set-off, counterclaim,
recoupment, defense or other right which the Company may have against Executive
or any third party at any time.
 
16. Further Action. The Company shall take any further action necessary or
desirable to implement the provisions of this Agreement or perform its
obligations hereunder.
 
 
 
HERC HOLDINGS INC.
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
By:
 
 
 
Executive
 
 
 
Date:
 

 


 




10

--------------------------------------------------------------------------------






 
Exhibit A
 
SEPARATION AGREEMENT
 
and
 
GENERAL RELEASE OF ALL CLAIMS To be revised if necessary or appropriate under
any applicable law to effect a complete and total release of claims by the
Executive as of the effective date of the Agreement.
 
This Separation Agreement and General Release of All Claims (the “Agreement”) is
entered into as of [·] by and among [·] (the “Executive”), Herc Holdings Inc.
and Herc Rentals Inc. (hereinafter “Herc” or the “Companies”), duly acting under
authority of their officers and directors.
 
WHEREAS, Herc Holdings Inc. and the Executive have entered into a Change in
Control Severance Agreement, dated as of [·] (the “Severance Agreement”);
 
WHEREAS, Executive’s employment with Herc will end effective as of [·];
 
WHEREAS, in connection with Executive’s separation from employment, Executive is
entitled to certain payments and other benefits under the Severance Agreement,
so long as Executive executes and does not revoke this Agreement; and
 
WHEREAS, the parties desire to fully and finally resolve any disputes, claims or
controversies that have arisen or may arise with respect to Executive’s
employment with and subsequent separation from the Companies.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements stated herein and in the Severance Agreement, which Executive and the
Companies agree constitute good and valuable consideration, receipt of which is
acknowledged, the parties stipulate and do mutually agree as follows:
 
1. In exchange for receiving the payments and benefits described in Sections 4
and 5 of the Severance Agreement, Executive does for himself and his heirs,
executors, administrators, successors, and assigns, hereby release, acquit, and
forever discharge and hold harmless the Companies and the divisions,
subsidiaries and affiliated companies of each of the Companies, the officers,
directors, shareholders, employees, benefit and retirement plans (as well as
trustees and administrators thereof), agents and heirs of each of the foregoing,
and the predecessors, assigns and successors, past and present of each of the
foregoing, and any persons, firms or corporations in privity with any of them
(collectively, the “Company Released Parties”), of and from any and all actions,
causes of action, claims, demands, attorneys’ fees, compensation, expenses,
promises, covenants, and damages of whatever kind or nature, in law or in
equity, which Executive has, had or could have asserted, known or unknown, at
common law or under any statute, rule, regulation, order or law, whether
federal, state or local, or on any grounds whatsoever from the beginning of the
world to the date of Executive’s execution of this Agreement, including, without
limitation, (1) any and all claims for any additional severance pay, vacation
pay, bonus or other compensation; (2) any and all claims of discrimination or
harassment based on race, color, national origin, ancestry, religion, marital
status, sex, sexual orientation, disability, handicap, age or other unlawful
discrimination; any claims arising under Title VII of the Federal Civil Rights
Act; the Federal Civil Rights Act of 1991; the Americans with Disabilities Act;
the Age Discrimination in Employment Act; the New Jersey Law Against
Discrimination; or under any other state, federal, local law or regulation or
under the common law; and (3) any and all claims with respect to any event,
matter, damage or injury arising out of his employment relationship with any
Company Released Party, and/or the separation of such employment relationship,
and/or with respect to any other event or matter.
 
The only exceptions to this Separation Agreement and General Release of All
Claims are with respect to retirement benefits which may have accrued and vested
as of the date of Executive’s employment termination, COBRA rights, enforcement
of Executive’s rights under this Agreement and the Severance Agreement, and any
claims under applicable workers’ compensation laws.
 
Nothing in this Agreement shall be construed to prohibit Executive from filing
any future charge or complaint with the U.S. Equal Employment Opportunity
Commission (the “EEOC”) or participating in any investigation or proceeding
conducted by the EEOC, nor shall any provision of this Agreement adversely
affect Executive’s right to engage in such conduct. Notwithstanding the
foregoing, Executive waives the right to obtain any relief from the EEOC or
recover any monies or compensation as a result of filing a charge or complaint.
In addition to agreeing herein not to bring suit against any Company Released
Party, Executive agrees not to seek damages from any Company Released Party by
filing a claim or charge with any


A- 1

--------------------------------------------------------------------------------





state or governmental agency.
 
2. Executive shall return to the Companies all Company property and Confidential
Information (as defined in the Severance Agreement) of any Company Released
Party in Executive’s possession or control, including without limitation,
business reports and records, client reports and records, customer information,
personally identifiable information relating to others, business strategies,
contracts and proposals, files, a listing of customers or clients, lists of
potential customers or clients, technical data, testing or research data,
research and development projects, business plans, financial plans, internal
memoranda concerning any of the above, and all credit cards, cardkey passes,
door and file keys, computer access codes, software, and other physical or
personal property which Executive received, had access to or had in his
possession, prepared or helped prepare in connection with Executive’s employment
with any Company Released Party, and Executive shall not make or retain any
copies, duplicates, reproductions, or excerpts thereof. Executive acknowledges
that in the course of employment with any one or more Company Released Party,
Executive has acquired Confidential Information and that such Confidential
Information has been disclosed to Executive in confidence and for his use only
during and with respect to his employment with one or more of the Company
Released Parties.
 
3. Executive acknowledges and agrees that he has agreed to be bound by the
confidentiality provision in the Severance Agreement for 24 months following
Executive’s separation of employment and the non-competition and
non-solicitation covenants in the Severance Agreement for 12 months following
Executive’s separation of employment.
 
4. Executive declares and represents that he has not filed or otherwise pursued
any charges, complaints, lawsuits or claims of any nature against any Company
Released Party arising out of or relating to events occurring prior to the date
of this Agreement, with any federal, state or local governmental agency or court
with respect to any matter covered by this Agreement. In addition to agreeing
herein not to bring suit against any Company Released Party, Executive agrees
not to seek damages from any Company Released Party by filing a claim or charge
with any state or governmental agency.
 
5. Executive further declares and represents that no promise, inducement, or
agreement not herein expressed has been made to him, that this Agreement
contains the entire agreement between the parties hereto, and that the terms of
this Agreement are contractual and not a mere recital.
 
6. Executive understands and agrees that this Agreement shall not be considered
an admission of liability or wrongdoing by any party hereto, and each of the
parties denies any liability and agrees that nothing in this Agreement can or
shall be used by or against either party with respect to claims, defenses or
issues in any litigation or proceeding except to enforce rights under the
Agreement itself or under the Severance Agreement.
  
7. Executive understands and agrees that should any provision of this Agreement
be declared or be determined by any court to be illegal or invalid, the validity
of the remaining parts, terms or provisions shall not be affected thereby, and
said invalid part, term, or provision shall be deemed not a part of this
Agreement.
 
8. Executive acknowledges that he understands that he has the right to consult
with an attorney of his choice at his expense to review this Agreement and has
been encouraged by the Companies to do so.
 
9. Executive further acknowledges that he has been provided twenty-one days to
consider and accept this Agreement from the date it was first given to him,
although Executive may accept it at any time within those twenty-one days.
 
10. Executive further understands that he has seven days after signing the
Agreement to revoke it by delivering to the Senior Vice President, Chief Human
Resource Officer, Herc Holdings, Inc., 27500 Riverview Center Blvd., Bonita
Springs, Florida 34134, written notification of such revocation within the seven
day period. If Executive does not revoke the Agreement, the Agreement will
become effective and irrevocable by him on the eighth day after he signs it.
 
11. Executive acknowledges that this Agreement sets forth the entire agreement
between the parties with respect to the subject matters hereof and supersedes
any and all prior agreements between the parties as to such matters, be they
oral or in writing, and may not be changed, modified, or rescinded except in
writing signed by all parties hereto, and any attempt at oral modification of
this Agreement shall be void and of no force or effect.
 
12. Executive acknowledges that he has carefully read this Agreement and
understands all of its terms, including the full and final release of claims set
forth above and enters into it voluntarily.
 
WITH EXECUTIVE’S SIGNATURE HEREUNDER, EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS
CAREFULLY READ THIS AGREEMENT AND UNDERSTANDS ALL OF ITS


A- 2

--------------------------------------------------------------------------------





TERMS INCLUDING THE FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE. EXECUTIVE
FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS VOLUNTARILY ENTERED INTO THIS AGREEMENT;
THAT EXECUTIVE HAS NOT RELIED UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR
UNWRITTEN, NOT SET FORTH IN THIS AGREEMENT; THAT EXECUTIVE HAS BEEN GIVEN THE
OPPORTUNITY TO HAVE THIS AGREEMENT REVIEWED BY HIS ATTORNEY; AND THAT EXECUTIVE
HAS BEEN ENCOURAGED BY THE COMPANIES TO DO SO.
 
EXECUTIVE ALSO ACKNOWLEDGES THAT EXECUTIVE HAS BEEN AFFORDED 21 DAYS TO CONSIDER
THIS AGREEMENT AND THAT EXECUTIVE HAS 7 DAYS AFTER SIGNING THIS AGREEMENT TO
REVOKE IT BY DELIVERING TO THE SENIOR VICE PRESIDENT, CHIEF HUMAN RESOURCES
OFFICER, AS SET FORTH ABOVE, WRITTEN NOTIFICATION OF EXECUTIVE’S REVOCATION.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date set forth above.
 
 
 
 
 
EXECUTIVE
 
 
 Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
HERC RENTALS INC.
 
HERC HOLDINGS INC.
 
 
 
By:
 
 
By:
 
Date:
 
Date:
 
 
 
 
 





A- 3